Citation Nr: 0904699	
Decision Date: 02/10/09    Archive Date: 02/13/09	

DOCKET NO.  06-35 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for head or brain trauma 
resulting in organic impairment and cognitive changes.  



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1967 to 
August 1969.  The DD Form 214 reflects that the veteran 
served for 10 months and 11 days in the Republic of Vietnam 
as an armor intelligence specialist, and was awarded the 
Bronze Star Medal and the Combat Infantryman Badge, among 
others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  Supervisory 
responsibility for the veteran's claims folder has 
subsequently been transferred to the RO in Louisville, 
Kentucky.  

Service connection for what was referred to as cognitive 
change and brain white matter changes was denied by the RO in 
March 2003.  The veteran was notified of this decision and 
his appellate rights and he did not appeal and that decision 
became final.  The veteran subsequently sought to reopen this 
claim upon the submission of new evidence and, in the 
February 2004 rating decision now on appeal, the RO concluded 
that new and material evidence had been received sufficient 
to reopen the claim in the form of competent medical evidence 
and opinion.  The Board concurs in this assessment.  See 
Barnett v. Brown, 8  Vet. App. 1, 4 (1995), aff'd, 83 F.3d 
130 (Fed. Cir. 1996).  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  No head injury by direct trauma or explosive concussion 
is shown in the objective service treatment records, no 
adverse symptoms such as cognitive brain changes are noted at 
any time during or for decades after service separation, and 
a preponderance of the competent and objective medical 
evidence on file is against a finding that cognitive changes, 
first objectively demonstrated around the time the veteran 
was found to have multiple aneurysms of the brain, are 
attributable to incidents of military service.  




CONCLUSION OF LAW

Head or brain trauma resulting in organic brain damage and 
cognitive changes was not incurred or aggravated in active 
military service, nor is there evidence of brain hemorrhage 
or thrombosis to a compensable degree within one year after 
service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provide formal VCAA notice in November 2003, 
prior to the issuance of the rating decision now on appeal 
from February 2004.  This notice informed him of the evidence 
necessary to substantiate  his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advise he submit any relevant evidence in his 
possession.  This notice did not comply with the specificity 
requirements later required with respect to evidence 
necessary to reopen previously denied claims in accordance 
with the subsequent case of Kent, v. Nicholson, 20 Vet. App. 
1 (2006), however, such notice was later provided to the 
Veteran during the pendency of the appeal.  Also, the fact 
that the RO and the Board conclude that evidence sufficient 
to reopen this claim for consideration on the merits has been 
submitted, and the claim successfully reopened, moots any 
failure to provide VCAA notice which satisfies Kent, supra.  

All known available evidence has been collected for review 
during the lengthy pendency of this appeal, including the 
service treatment records, private treatment records, VA 
treatment records, VA examinations, and private medical 
statements.  There is no evidence on file or argument that 
there remains any relevant evidence which has not been 
included for review.  Moreover, during the lengthy pendency 
of this appeal, although the Veteran is shown to be 
psychiatrically impaired, he has demonstrated through 
multiple written statements that he has actual knowledge of 
the evidence necessary to substantiate this claim.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
brain hemorrhage or thrombosis, which is shown to have become 
manifest to a compensable degree of within one year after 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The vet filed his initial and subsequent claims 
for service connection for organic brain damage resulting in 
cognitive mental impairment some 30 years after he was 
separated from service.  It is his central contention in this 
regard that organic brain damage was incurred as a result of 
combat service in Vietnam from operating machine guns and 
being in close proximity to explosions and that the 
cumulative effect of this environment was sufficient to 
result in brain trauma which either caused or significantly 
contributed to abnormalities of the brain also first 
identified some 30 years after service separation.  

As noted above, the DD Form 214 does reflect 10 months and 11 
days service in the Republic of Vietnam with a primary 
military occupational specialty of armor intelligence 
specialist.  The Veteran is noted to have received a 
Sharpshooter Ribbon for the M14 rifle, but there is no 
qualification reported with respected to training for or 
marksmanship with light or heavy machine guns, mortars or 
other heavier weapons.  

The service treatment records, which do not appear on their 
face to be incomplete, do not reflect any complaints, 
findings, treatment or diagnosis for head injury, head 
trauma, or concussive trauma at any time.  On one occasion 
during service overseas, the Veteran was noted to have had a 
sudden onset of headache, dizziness, nausea, vomiting and 
stomach cramps, but the impression was heat exhaustion, and 
there was no indication of head injury or concussive trauma 
reported or found.  

At the time the Veteran was examined for service separation 
in August 1969, there was no finding of head injury, and he 
was found to be normal neurologically and psychiatrically.  
Additionally, in the report of history completed by the 
Veteran himself at the time separation, he affirmatively 
reported in the negative to questions of whether he had 
frequent trouble sleeping, nightmares, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  

The only complaint the Veteran had following service 
separation was loss of hearing, for which he was provided VA 
examination in June 1977, some eight years after service 
separation.  The narrative of that report notes that the 
Veteran's medical history since discharge had been 
objectively unremarkable with the exception of the excision 
of a benign tumor of the left leg, and reports of increasing 
hearing loss.  In adjudicating this claim, the RO noted that 
a degree of hearing loss existed at the time the Veteran was 
examined for enlistment, but hearing loss had been aggravated 
during service, so service connection for hearing loss was 
granted, but the degree of hearing loss shown by audiometric 
examination was insufficient for a compensable evaluation for 
many years.  

Over the ensuing decades, there is a complete absence of any 
objective evidence showing that the Veteran manifested any 
form of abnormal cognition from brain damage or otherwise.  
Instead, it is objectively demonstrated that the Veteran had 
earned a Bachelor of Arts degree prior to enlistment in 1966, 
a Master's degree, Magna Cum Laude, in 1974, a law degree, 
and a Masters of Law in 1979.  He participated in an honors 
program of the US Department of Justice in the mid-1970's and 
thereafter successfully was employed in general civil 
litigation from 1976 to 2001.  

In January 2002, the Veteran filed claims giving rise to the 
present appeal.  Submitted for consideration was a 
September 2002 letter from the Veteran's private treating 
psychiatrist (Dr. K).  Dr. K indicated he first saw the 
Veteran in late 2001 at which time he was seen to be 
suffering from a major depressive disorder and complaints of 
cognitive decline.  He had been found to have cerebral 
aneurysms on MRI.  The Veteran complained of early dementia 
symptoms including forgetfulness, and difficulty dealing with 
activities of daily living.  He had in late 2000 undergone 
neuropsychological evaluation and received a diagnosis of 
vascular dementia and major depression.  It was felt at that 
time that frontal dysfunction would cause deficits in problem 
solving to continue.  In October 2001, the Veteran underwent 
surgery for repair of a cerebral aneurysm, and he continued 
to complain of significant cognitive defects thereafter.  

In March 2003, the RO granted service connection for post-
traumatic stress disorder (PTSD) related to military service.  
However, service connection for cognitive difficulties and 
organic brain damage was denied either on the basis of 
exposure to herbicide agents or otherwise attributable to any 
incident, injury or disease of active military service.  
There was no evidence of brain injury or disease in service, 
nor any competent objective evidence showing a continuity of 
symptomatology for many years following service separation.  

To reopen this claim, the Veteran submitted a statement from 
his private treating psychiatrist dated in June 2003.  He 
reported treating with the Veteran since late 2000.  This 
statement reported that the Veteran "informs me" that while 
serving in Vietnam "he was twice, while unconscious and in a 
coma, airevaced to hospital."  On both of these occasions "he 
reports that he was unconscious for the better part of a 
day."  In addition, "he reports" that he suffered from loud 
noises and concussive impact sufficient to decrease his 
hearing significantly.  Dr. K wrote that the Veteran's 
cognitive difficulties preceded his recent surgery for 
aneurysm.  He then concluded that "[g]iven the history of 
repeated concussive injuries," I suggest that [the Veteran's] 
combat experience be considered as a contributing factor to 
his present mental problems.  Later, in December 2004 or 
January 2005, Dr. K wrote an addendum to this earlier 
statement.  He attached to this addendum a VA publication on 
blast injuries.  Dr. K wrote that in reliance on the VA 
publication as well as "the patient's history", the Veteran's 
"severe hearing loss upon discharge," that "within reasonable 
medical certainty, [the Veteran's] current mental problems, 
as discussed, should be viewed, in terms of substantial 
causation, as connected with his Vietnam combat experience."  

The attached VA publication on blast injury included a 
discussion of how the concussion of explosive blast actually 
results in personal injuries, including the brain.  It noted 
that a closed head injury would result in post-concussion 
complaints such as decreased memory and 
attention/concentration, headaches, slower thinking, 
irritability, and/or depression.  Nothing in this article, 
however, indicated that an individual might remain symptom 
free for a period of decades following exposure to blast 
injury, prior to exhibiting the listed symptomatology.  

To evaluate this claim, the Veteran was referred for VA 
examination in December 2003.  This examination report notes 
that the doctor had access to and reviewed the Veteran's 
entire claims folder, which included the service treatment 
records and all records on file since that time.  The 
physician noted that a December 2000 MRI did reveal 
abnormalities of the brain.  Examination at this time 
specifically noted that, except for memory deficit, the 
Veteran's thought processes were not otherwise distorted.  
There was no evidence of delusion, hallucination, or 
inappropriate behavior, and he was oriented to person, place 
and time.  In reviewing the December 2000 MRI, it was noted 
that there was no definitive enhancing lesion identified, but 
there were scattered areas of increased signal within white 
matter regions bilaterally.  The most conspicuous area was in 
the left posterior parietal region.  The doctor who initially 
reported on this MRI considered the abnormalities to be 
attributable to ischemic or gliosis, small vessel disease 
change, or possibly chronic foci of demyelinization.  He also 
noted some perivascular spaces.  This was all initially 
discovered as an apparent result of the Veteran's development 
of two brain aneurysms, one which was subsequently clipped by 
surgery in 2001.  The VA physician wrote that it was not 
likely that the Veteran's neurological deficits were 
associated with concussions from explosions in Vietnam, nor 
did VA recognize such MRI changes to be associated with 
herbicide exposure.  He later wrote that it was "very 
unlikely" that progressive dementia was related to 
concussions from explosions during the Vietnam war.  

Also submitted for consideration is the entire Social 
Security Administration disability record for the Veteran.  
Notably, the Social Security Administration found that the 
Veteran was impaired from employment, not due to PTSD, but 
due to organic mental disorders (chronic brain syndrome) with 
associated affective mood disorders, and that this disability 
commenced on July 1, 2001.  Included in this package is an 
October 2002 report of examination by a licensed clinical 
psychologist.  The first paragraph of this detailed report of 
examination includes the Veteran's report that his disability 
was "based upon brain surgery October of 2001."  This 
psychologist provided the Veteran with a battery of 
psychological tests, and it is noted that he specifically 
found the Veteran to be malingering or overstating 
symptomatology on several of these psychological tests.  
Nonetheless, this psychologist also confirmed that the 
Veteran had a cognitive disorder, not otherwise specified.  

The Veteran was provided a more recent VA psychiatric 
examination in September 2005.  This examination confirmed 
current diagnoses of PTSD and chronic dysthymia and 
"dementia, progressive, mild."  He provided the Veteran with 
a global assessment of functioning (GAF) score at 40 to 45 
which included aspects of dementia.  Further, this physician 
specifically wrote that the Veteran's PTSD "would probably 
contribute somewhat to the dementia..."  

The Board finds that a clear preponderance of the evidence is 
against the Veteran's claim for service connection for 
organic brain damage or disease attributable to either direct 
or concussive trauma during service resulting in current 
confirmed findings of dementia with cognitive defects.  There 
is certainly a considerable volume of medical evidence and 
argument on file with varying clinical statements.  However, 
the key factor in this case is the complete absence of any 
objective medical or other evidence which shows or suggests 
that the Veteran received any head injury either direct or 
through the concussive effects of explosions or the operation 
of heavy weapons during service in Vietnam.  There is no 
question that the Veteran participated in combat during 
military service, but the service medical records, which do 
not appear to be incomplete, do not document any form of head 
injury or concussion at any time.  There is certainly no 
evidence that the Veteran manifested brain hemorrhage or 
brain thrombosis to a compensable degree within one year 
after service separation.  

The Veteran has routinely reported to both VA and his private 
physician (Dr. K) that he was twice concussed unconscious and 
medivaced by helicopter where he remained unconscious for the 
remainder of the day.  These incidents are not confirmed in 
the service treatment records nor is any other form of head 
injury or exposure to a concussive blast.  The Veteran's 
psychiatric and neurological functions and head were found to 
be normal at service separation and the Veteran himself 
specifically endorsed that he did not have, trouble sleeping, 
nightmares, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of the sort at the time he was 
separated from service.  There is a complete absence of any 
signs or symptoms of traumatic brain injury or concussion at 
any time during service.  When the Veteran was first examined 
following service separation in 1977, there was also no 
reports or complaints or signs or symptoms of traumatic brain 
injury and it was noted that the Veteran's medical history 
since discharge had been objectively unremarkable except for 
a tumor of the left leg and continuing hearing loss.  

Both of Dr. K's 2003 and 2005 statements are implicitly based 
solely on the Veteran's own subjective reported history of 
being concussed to the point of unconsciousness "and in a 
coma," and air evacuated to a hospital where he remained 
unconscious for the better part of a day.  These facts as 
reported to Dr. K are not corroborated in the service 
treatment records which are themselves entirely silent for 
head trauma, organic brain damage, or cerebral concussion 
with extended periods of unconsciousness.  A medical opinion 
based upon a faulty premise is not entitled to any particular 
probative value.  

The December 2003 VA examination report, however, did include 
a careful review of the entire objective clinical record.  
The examining physician noted that absence of any objective 
evidence of cerebral concussions or head injury during 
service.  He also noted that all signs and symptoms 
objectively documented first commenced long after the Veteran 
was separated from service.  He concluded that it was "very 
unlikely" that the Veteran's progressive dementia was related 
to concussions from explosions during wartime service.  This 
opinion is certainly entitled to greater weight because it is 
based upon a review of the objective record and not entirely 
on the reported history provided by the Veteran himself.  

The Board notes that 38 U.S.C.A. § 1154(b) provide that in 
the case of combat Veteran's, VA will accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred or aggravated by such service, 
satisfactory lay or other evidence, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  This statute was 
specifically created to cover situations where the American 
servicemen in combat may have experienced injuries which were 
simply not documented as a result of extended combat service 
in the field, or where such records may have been lost or 
destroyed.  However, in the present case, the service medical 
records do not appear to be incomplete and although the 
Veteran is objectively shown to have served in combat with 
the enemy, these records simply do not document the extensive 
type of injuries to which he has referred.  In this regard, 
it is noteworthy that the Veteran made no report of such 
injuries at the time of his physical examination for 
separation from service, nor did he include reference to them 
in the report of medical history which he personally 
completed at that time.  And it is noted that he did 
positively endorse other problems on this form including 
preservice injuries and partial left ear deafness.  

Additionally, the Board finds it noteworthy that none of the 
objective diagnostic studies of the Veteran's brain which 
were used to identify and treat aneurysms, included any 
competent clinical opinion which suggested that the Veteran 
had sustained head injury or head trauma in the past.  The 
2000 MRI of the brain reported abnormalities to be ischemic 
or gliosis, and the diagnosis most often provided is one of 
"vascular" dementia.  All of the objective medical evidence 
on file points to the fact that the Veteran was not shown to 
have sustained any form of head injury or concussion during 
service, that he functioned at a very high scholastic and 
professional level for decades following service separation, 
and that problems with cognition leading to MRI discovery of 
aneurysms and surgical repair therefore are all first shown 
in and after 2000-2001, some 30 years after he was separated 
from military service.  The Social Security Administration 
found that the Veteran's organic brain disorder commenced in 
2001.  A clear preponderance of the evidence on file is 
against a finding that abnormalities of the brain resulting 
in a cognitive deficit and a diagnosis of vascular dementia 
are unrelated to incidents of military service.  

The Board would also point out, however, that the Veteran 
has, most recently been granted an increased evaluation for 
service-connected PTSD to 100 percent, effective from 
April 2008.  The June 2008 psychiatric examination giving 
rise to this increase clearly included diagnoses of PTSD and 
dementia.  The Veteran's GAF score of 40 was reported to 
include his dementia, and he was only able to estimate that 
the Veteran's GAF for PTSD with depression, but without 
dementia was estimated to be 50.  Earlier VA examination in 
September 2005 also included a GAF of 40 to 45, and also 
included aspects of the Veteran's dementia.  This examination 
report specifically stated that the Veteran's service-
connected PTSD "would probably contribute somewhat to the 
dementia...."  The point is that the Veteran has now been 
awarded a 100 percent total evaluation for psychiatric 
impairment, and while VA adjudicators are prohibited from 
including nonservice-connected symptoms in evaluating 
service-connected disabilities, separating serious symptoms 
of PTSD from documented dementia will be difficult at best 
for the remainder of the Veteran's lifetime.  Currently, all 
psychiatric symptomatology is evaluated with reference to 
38 C.F.R. § 4.130, General rating formula for mental 
disorders (2007).  In the absence of evidence of things such 
as encephalitis, paralysis, palsy, poliomyelitis, meningitis, 
lateral or multiple sclerosis, progressive muscular atrophy 
or other independently identifiable adverse symptoms 
attributable to neurological impairment of the brain, all 
symptoms from organic brain damage resulting in dementia 
would be evaluated under the general rating criteria for 
mental disorders in any event.  


ORDER

Entitlement to service connection for head or brain trauma 
with residual organic brain damage or cognitive changes is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


